        Case 8-20-71757-reg           Doc 200       Filed 09/08/20       Entered 09/08/20 23:52:46




CERTILMAN BALIN ADLER & HYMAN, LLP                                    Hearing Date: September 10, 2020
Counsel to the Debtor and Debtor in Possession                        At: 11:30 a.m.
Richard J. McCord, Esq.
Robert D. Nosek, Esq.
90 Merrick Avenue
East Meadow, NY 11554
Phone: (516) 296-7000
Fax: (516) 296-7111

-and-

MURPHY& KING, P.C.
Counsel to Auctus Fund, LLC
Harold B. Murphy, Esq.
William R. Moorman, Jr., Esq.
D. Ethan Jeffery, Esq.
One Beacon Street
Boston, MA 02108
Phone: (617) 423-0400
Fax: (617) 423-0498

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                      Chapter 11
BIORESTORATIVE THERAPIES, INC.,
                                                                      Case No.: 20-71757-reg
                                    Debtor.
----------------------------------------------------------x

              JOINT REPLY IN RESPONSE TO THE OBJECTION OF
    JOHN M. DESMARAIS AND TUXIS TRUST TO CONFIRMATION OF AMENDED
                    JOINT PLAN OF REORGANIZATION OF
         BIORESTORATIVE THERAPEIS, INC. AND AUCTUS FUND, LLC

         BioRestorative Therapies, Inc. (the “Debtor”), the debtor and debtor-in-possession in the

above-captioned case, and Auctus Fund, LLC (“Auctus” and together with the Debtor, the

“Proponents”), for their joint reply to the Objection of John M. Desmarais and Tuxis Trust to

Confirmation of Amended Joint Plan of Reorganization of BioRestorative Therapies, Inc. and

Auctus Fund, LLC [ECF Doc. No. 198] (the “Objection”)1, respectfully state as follows:


1
 Capitalized terms not otherwise defined herein shall have the same definitions as assigned to them in the Amended
Plan.
     Case 8-20-71757-reg       Doc 200     Filed 09/08/20     Entered 09/08/20 23:52:46




                               PRELIMINARY STATEMENT

       1.     The hearing on confirmation of the Amended Joint Plan of Reorganization of

BioRestorative Therapies, Inc. and Auctus Fund, LLC (the “Amended Plan”) is scheduled for

September 10, 2020 at 10:00 a.m.

       2.     John Desmarais (“Desmarais”) and Tuxis Trust (“Tuxis”), an affiliate of

Desmarais (collectively, the “Desmarais Parties”) are alleged secured creditors of the Debtor,

with Desmarais having filed proofs of claim in the amounts of $356,836.03 and $245,191.78 and

Tuxis having filed a proof of claim in the amount of $753,835.62. The Debtor has filed an

adversary proceeding in this Court against Desmarais and Tuxis, seeking avoidance as

preferential transfers the security interests which allegedly secure the $245,191.78 and

$753,835.62 claims.

       3.     At the inception of the Debtor’s case, Desmarais, a former Director of the Debtor,

unsuccessfully sought to acquire all of the Debtor’s assets through an expedited Section 363 sale

process. The Desmarais Parties are now the sole objector to confirmation of the Amended Plan

and are the only parties that voted against the Amended Plan, with the Debtor and Auctus having

received overwhelming support for the Amended Plan from all other creditors and stockholders

who voted on the Amended Plan. The Desmarais Parties submitted their ballots as Class 1

Secured Creditors under the Amended Plan and have filed their Objection as Class 1 Secured

Creditors. The classes of general unsecured creditors (Class 3), convenience class creditors

(Class 4) and equity interests (Class 5) have voted unanimously in support of the Amended Plan.

Four Class 3 creditors (other than Auctus) have committed to providing funding to the

Reorganized Debtor in the aggregate amount of at least $286,844.97.         That amount could

increase and the Reorganized Debtor will be actively seeking additional funding. Auctus has

                                               2
     Case 8-20-71757-reg        Doc 200     Filed 09/08/20    Entered 09/08/20 23:52:46




agreed to waive the condition in the Amended Plan that third parties commit to providing at least

$2 million in funding and has itself committed to providing (i) $3.5 million in new funding to the

Reorganized Debtor upon the occurrence of the Effective Date, plus (ii) subject only to the

Reorganized Debtor becoming current with its SEC filings and other customary conditions,

additional new funding as needed in an amount equal to another $3.5 million, less the DIP

Obligations.

       4.      The Debtor is a development stage biopharmaceutical company which, by its

nature, involves risk and a certain level of speculation because the success of such companies at

this point in their life cycle is entirely dependent on developing and proving that the therapies

that they are developing actually work and are safe, and are ultimately approved by an

appropriate governmental unit. It is unquestionable that pharmaceutical products are expensive

to develop, test and bring to market. Desmarais knows this. Yet, contrary to the desires of all

other creditors and shareholders of the Debtor, he apparently desires to see the Debtor liquidated

as opposed to reorganized.

       5.      The Desmarais Parties have essentially raised the following objections to

confirmation of the Amended Plan:

               a. The Amended Plan allegedly violates 11 U.S.C. § 1129(b)(2)(A)(i)(I)
                  by not providing for the Desmarais Parties, as holders of Class 1
                  Secured Claims, to retain their alleged pre-petition liens on the
                  Debtor’s assets “to the extent of the allowed amount of such claims;”

               b. The Amended Plan allegedly violates 11 U.S.C. § 1129(b)(2)(A)(i)(II)
                  because the Proponents have allegedly offered no evidence of the
                  propriety of the interest rate to be paid on account of any allowed
                  secured claim of the Desmarais Parties;

               c. The Amended Plan allegedly violates 11 U.S.C. § 1129(a)(11) because
                  the Proponents allegedly cannot demonstrate that confirmation of the
                  Amended Plan is not likely to be followed by the liquidation or the
                  need for further financial reorganization of the Reorganized Debtor;
                                                 3
     Case 8-20-71757-reg         Doc 200     Filed 09/08/20      Entered 09/08/20 23:52:46




               d. The Amended Plan allegedly violates 11 U.S.C. § 1129(a)(3) because
                  the Secured Convertible Plan Notes to be issued to Auctus and other
                  third parties providing funding to the Reorganized Debtor do not
                  contain the Leak Out Restriction; and

               e. The Amended Plan allegedly provides for improper releases.

   I. The Proponents have Satisfied 11 U.S.C. §§ 1129(b)(2)(A)(i)(I) and (II)

       6.      The Amended Plan (i) provides that, except as modified by the Amended Plan,

the Desmarais Parties shall, on account of any allowed secured claim, retain their liens to the

extent, validity and priority of such liens as of the Petition Date and (ii) further provides for five

potential alternative treatments for the payment of the secured claims of the Desmarais Parties.

At present, Desmarais holds a secured claim in the amount of $356,836.03 that has not been the

subject of any objection, and an alleged secured claim in the amount of $245,191.78 that is

subject to avoidance pursuant to the pending Adversary Proceeding. Tuxis Trust holds an

alleged secured claim in the amount of $753,835.62 that is subject to avoidance pursuant to the

pending Adversary Proceeding.        As acknowledged by the Desmarais Parties, their alleged

secured claims are presently subordinate to the DIP Obligation. The intent of the Proponents

under the Amended Plan is that, to the extent the Desmarais Parties are ultimately determined to

hold secured claims, their liens will remain subject only to an amount equal to the DIP

Obligation. To the extent that needs to be made clear, the Proponents will incorporate an

appropriate provision in the Order confirming the Amended Plan.

       7.      Of the five possible alternative payment treatments, the Proponents will either (i)

pay the allowed secured claims of the Desmarais Parties in full if and to the extent they are

ultimately allowed; (ii) make monthly payments of principal and interest based on an interest rate

of 4.25% per annum and a 20 year amortization, with a balloon payment due at the end of five

                                                  4
      Case 8-20-71757-reg            Doc 200        Filed 09/08/20        Entered 09/08/20 23:52:46




years; or (iii) provide the Desmarais Parties with the indubitable equivalent of their allowed

claims as may be determined by this Court.                   The Proponents contend that all three such

alternative treatments are appropriate under the Bankruptcy Code and that, if the Proponents and

the Desmarais Parties cannot agree on the treatment, this Court should hold an evidentiary

hearing after the claims have been allowed or disallowed as secured claims.                          Because the

Reorganized Debtor will have sufficient funds to provide for whatever treatment may ultimately

be agreed upon or ordered, the Amended Plan should be confirmed with the final determination

of the treatment of the claims of the Desmarais Parties to be decided post-confirmation.2

    II. The Amended Plan is Feasible

        8.       The Desmarais Parties claim that the Amended Plan is not feasible.                           Such

contention is not true for various reasons,3 including without limitation:

                 a. As stated above, to date, four creditors (other than Auctus) have
                    committed to providing funding to the Reorganized Debtor in the
                    amount of at least $286,844.97 to fund the Debtor’s operations after
                    the Effective Date of the Plan. That amount could increase and the
                    Reorganized Debtor will be actively seeking additional funding.
                    Auctus has agreed to waive the condition in the Amended Plan that
                    third parties commit to providing at least $2 million in funding and has
                    itself committed to providing $3.5 million in new funding to the
                    Reorganized Debtor upon the occurrence of the Effective Date, plus
                    subject only to the Reorganized Debtor becoming current with its SEC
                    filings and other customary conditions, additional new funding as
                    needed in an amount equal to another $3.5 million, less the DIP
                    Obligation. Based on these commitments alone, the Debtor projects
                    that it has sufficient funds to operate for no less than one year under
                    any and all circumstances.

2
  The Desmarais Parties do not raise an objection with respect to the proposed 20 year amortization or the five year
balloon payment. They only take issue with the proposed interest rate to be paid on account of their alleged claims.
Whether the rate is ultimately determined to be the 4.25% per annum proposed by the Proponents, the 12% per
annum suggested by the Desmarais Parties or something in between, the reorganized Debtor will have sufficient
funds to make the monthly payments.
3
 At the confirmation hearing, the Proponents will submit appropriate evidence to demonstrate the feasibility of the
Amended Plan.
                                                         5
Case 8-20-71757-reg     Doc 200     Filed 09/08/20     Entered 09/08/20 23:52:46




       b. The operating projections for the Reorganized Debtor were prepared
          by Lance Alstodt in consultation with Francisco Silva, the Debtor’s
          Chief Scientist and VP of R&D, with Mark Weinreb, the Debtor’s
          CEO reviewing and commenting on same. The projections contained
          in the Disclosure Statement for normal business operations and for the
          projected Phase 2 Trial costs were prepared after reviewing existing
          projections and focusing on areas where costs could be eliminated or
          reduced; they therefore reflect the elimination of certain expenses that
          were deemed unnecessary to the Reorganized Debtor’s post-
          confirmation operations. The operating projections are reasonable and
          are consistent with the Debtor’s operating expenses during this chapter
          11 case.
       c. Mr. Alstodt was previously the Debtor’s Executive Vice President and
          Chief Strategy Officer, and is familiar with the Debtor’s operations
          and programs. He has over 25 years of experience in operations,
          strategy and mergers and acquisitions. He is also the Founder and
          CEO of MedVest Consulting Corporation (“MedVest”), an advisory
          and capital firm focused exclusively within the healthcare sector,
          focusing on growth and channel strategy, strategic planning, merger
          and acquisition support and investor activities. Prior to MedVest, Mr.
          Alstodt was a career investment banker with over 20 years of
          experience in healthcare investment banking, including mergers and
          acquisitions.

       d. At the time of the filing of its Chapter 11 petition, the Debtor was out
          of cash, had in excess of $15 million in debt on its balance sheet and
          had a loan payment due to the Desmarais Parties which it could not
          pay. Upon confirmation, the Reorganized Debtor will have a
          significantly stronger balance sheet, will optimize its use of debt and
          will rely upon a substantial cash position to execute its operating plan.
          In the opinion of Mr. Alstodt, upon emerging from chapter 11 and
          continuing as a publicly traded company, the Reorganized Debtor will
          be adequately positioned to raise the funds necessary to pursue its
          ThermoStem and BRTX-100 programs. Furthermore, Mr. Alstodt has
          previewed the financial profile of the pro forma entity with several
          reputable financial institutions that focus on capital raising for
          emerging growth biopharma companies. The firms have all provided
          Mr. Alstodt with confidence that the Reorganized Debtor will be a
          more attractive investment candidate to their institutional clients for
          the purposes of raising capital than past times when the company has
          attempted to utilize these sources of capital markets.



                                        6
      Case 8-20-71757-reg           Doc 200       Filed 09/08/20       Entered 09/08/20 23:52:46




                 e. The Amended Plan does not mandate that the Reorganized Debtor
                    must raise the funds to pursue the ThermoStem or BRTX-100
                    programs at any given time and does not mandate that the Reorganized
                    Debtor must pursue either of the ThermoStem or BRTX-100 programs.
                    Auctus has committed to provide additional funding of $3.5 million,
                    less the DIP Obligation, as indicated above. If, for any reason, the
                    Reorganized Debtor experiences any delays in raising the funds
                    necessary to pursue one or more of its programs, the Reorganized
                    Debtor will then be able to operate for an extended period of time
                    while it determines which programs to pursue and raises any necessary
                    funds.

                 f. To the extent sufficient funds are not raised in the near term, one or
                    both of the ThermoStem or BRTX-100 programs can also simply be
                    delayed while the Debtor seeks to raise the necessary funds. This is the
                    typical method by which companies in the Debtor’s market raise
                    capital for trials, with each stage of fund raising being dependent upon
                    the success of the prior stage.

                 g. Assuming a successful completion of the Phase 2 Trial, which is a risk
                    that any company like the Debtor must endure, the Reorganized
                    Debtor will then be in a favorable position to raise additional capital to
                    go through a Phase 3 Trial.

        9.       For the foregoing reasons, the Amended Plan is feasible.

    III.The Leak Out Restriction is Appropriate and is in Good Faith

        10.      Without any support or evidence whatsoever, the Desmarais Parties assert that the

Amended Plan violates 11 U.S.C. § 1129(a)(3) because the Secured Convertible Plan Notes

granted to Auctus and to other creditors who contribute funds to the Debtor under the Amended

Plan are not subject to the Leak Out Restriction set forth in Section 1.48 of the Amended Plan.4

Based on that, the Desmarais Parties contend that this “raises the prospect that that the Plan is

nothing more than a penny stock play by Auctus” and they suggest that the Court should impose



4
  The Proponents do not understand the Desmarais Parties’ contention that Auctus is somehow receiving two
Secured Convertible Plan Notes with respect to the same DIP Obligation, but will make any amendment that may be
necessary to clarify that it is not.
                                                      7
     Case 8-20-71757-reg         Doc 200    Filed 09/08/20    Entered 09/08/20 23:52:46




a three year Leak Out Restriction on any stock issued to Auctus and to other third parties that

provide funding to the Debtor.

       11.      Not only are these unfounded assertions by the Desmarais Parties wholly

without merit, they have no basis in law or fact. It is actually incredulous that Desmarais, after

declining the opportunity to try to acquire the Debtor’s assets through a chapter 11 plan process,

is now throwing baseless accusations at the parties who have been providing DIP financing to

the Debtor and who have committed to funding the Reorganized Debtor’s future operations.

Furthermore, as an alleged secured creditor, the Leak Out Restriction has absolutely no impact

on the Desmarais Parties, raising serious questions as to why Desmarais would even make such

allegations. Perhaps most importantly, however, except for the Secured Convertible Plan Note

that will be exchanged for the DIP Obligation under 11 U.S.C. § 1145, all other Secured

Convertible Plan Notes and any stock or Plan Warrants that will be issued in connection with any

funding of the Amended Plan cannot, under applicable law, be converted or sold, as the case may

be, until at least six months after the Effective Date. Even then, under Rule 144, such stock

could not be sold unless and until the Reorganized Debtor is current with its SEC filings.

Accordingly, the treatment being afforded to the parties that are subject to the Leak Out

Restriction (creditors receiving shares in the Reorganized Debtor and parties receiving

Convertible Plan Notes) are receiving more favorable treatment than the recipients of Secured

Convertible Plan Notes. The Leak Out Restriction that are imposed on them are phased over

periods of time that are no greater than six months.

       12.     Based on the foregoing, the allegations of the Desmarais Parties related to the

Leak Out Restriction and alleged lack of good faith should be overruled.

   IV. The Releases in the Amended Plan are Appropriate

                                                 8
     Case 8-20-71757-reg        Doc 200      Filed 09/08/20    Entered 09/08/20 23:52:46




       13.     The Desmarais Parties’ objection to the Debtor releases in Section 9.3(a) of the

Amended Plan lacks merit. The Objection continues to discuss releases by third parties when

none exist in the Amended Plan. As previously explained in the Reply [ECF Doc. No. 93] (the

“Disclosure Statement Reply”) to Desmarais’ objection to the Disclosure Statement, the only

claims that creditors are required to release under the Amended Plan are claims they hold

directly as against the Debtor, the Debtor’s bankruptcy estate (the “Estate”), the Estate’s assets,

the Reorganized Debtor, and the Reorganized Debtor’s assets, which they are doing in exchange

for what they receive under the Amended Plan. See Disclosure Statement Reply ¶ 15; Amended

Plan ¶ 9.3(b). Accordingly, this Amended Plan does not compel any third party to release any

direct claims they may hold against other third parties.

       14.     Second, the Desmarais Parties do not clearly state any basis for why the Debtor

release of claims in Section 9.3(a) of the Amended Plan is improper.           The most that the

Desmarais Parties offer is that “[t]he Amended Disclosure Statement offers no legal basis for the

grant of wholesale third party releases to Auctus or its current officers, directors, agents and

professionals from any claim or action, or for the third-party releases of the Debtor’s current

officers, directors and representatives from any act or omission that is not determined in a final

order to have risen to the level of gross negligence or willful misconduct.” Obj. ¶ 39. The

Proponents and the Court are left to infer what the Desmarais Parties cryptically imply to be a

blanket objection to the Debtor releasing any claims.

       15.     Critically, the Desmarais Parties are the only voting parties to vote against the

Amended Plan and the only parties in interest to assert any objection against the language and

scope of the Debtor’s releases in Section 9.3(a) of the Amended Plan. Not a single other creditor

or shareholder has indicated any possible issue with the Debtor’s releases as currently drafted.

                                                 9
     Case 8-20-71757-reg       Doc 200     Filed 09/08/20     Entered 09/08/20 23:52:46




Likewise, the Desmarais Parties have not offered any reason any of those releases for the

Released Parties negatively affects him or reduces any distribution he might receive under the

Amended Plan. Such position also wholly ignores the substantial contributions made to the

reorganization process, i.e., the new money Auctus is putting into the Debtor as working capital,

and the work of the Debtor’s post-petition officers and directors that reviewed and negotiated

Auctus’ proposed plan. Accordingly, there is no basis to disapprove the Debtor’s release of the

Released Parties generally.

       16.     Regardless, with regard to the Debtor’s release of possible alleged claims against

Auctus or its current officers, directors, agents and professionals (collectively, the “Auctus

Parties”), in reviewing the current release language and discussing same with counsel to Auctus,

the Proponents have agreed to include the Auctus Parties in the release carve-out at the end of

Section 9.3 of the Amended Plan. Accordingly, the Proponents propose to modify the Section

9.3(a) release language through the proposed confirmation order by revising that language as

follows:

               ORDERED, that Section 9.3(a) of the Amended Plan is amended and

               superseded with the following language:

               Debtor Releases. NOTWITHSTANDING ANYTHING CONTAINED
               IN THE PLAN TO THE CONTRARY, AS OF THE EFFECTIVE
               DATE, FOR THE GOOD AND VALUABLE CONSIDERATION
               PROVIDED BY THE DEBTOR, THE DEBTOR AND ITS
               CURRENT AND FORMER AFFILIATES AND REPRENTATIVES
               AND THE ESTATE SHALL BE DEEMED TO HAVE PROVIDED A
               FULL, COMPLETE, UNCONDITIONAL AND IRREVOCABLE
               RELEASE TO (i) THE DEBTOR’S CURRENT OFFICERS,
               DIRECTORS, AGENTS AND PROFESSIONALS AND (ii) AUCTUS
               FUNDS, LLC, AND ITS CURRENT OFFICERS, DIRECTORS,
               AGENTS AND PROFESSIONALS (EACH, A “RELEASED
               PARTY,” AND COLLECTIVELY, THE “RELEASED PARTIES”)
               AND EACH SUCH RELEASED PARTY SO RELEASED SHALL
               BE DEEMED RELEASED BY THE DEBTOR AND ITS
                                        10
     Case 8-20-71757-reg        Doc 200      Filed 09/08/20     Entered 09/08/20 23:52:46




               AFFILIATE AND REPRESENTATIVES AND THE ESTATE
               FROM ANY AND ALL CLAIMS, CAUSES OF ACTION AND ANY
               OTHER DEBTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES,
               ACTIONS, REMEDIES AND LIABILITIES WHATSOEVER,
               WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN
               OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING
               BEFORE THE EFFECTIVE DATE, AS OF THE EFFECTIVE
               DATE OR ARISING THEREAFTER, IN LAW, AT EQUITY,
               WHETHER FOR TORT, CONTRACT, VIOLATIONS OF
               STATUTES (INCLUDING BUT NOT LIMITED TO THE
               FEDERAL OR STATE SECURITIES LAWS), OR OTHERWISE,
               BASED IN WHOLE OR IN PART UPON ANY ACT OR
               OMISSION, TRANSACTION, OR OTHER OCCURRENCE OR
               CIRCUMSTANCES EXISTING OR TAKING PLACE PRIOR TO
               OR ON THE EFFECTIVE DATE ARISING FROM OR RELATED
               IN ANY WAY TO THE DEBTOR, INCLUDING, WITHOUT
               LIMITATION, THOSE THAT THE DEBTOR WOULD HAVE
               BEEN LEGALLY ENTITLED TO ASSERT OR THAT ANY
               HOLDER OF A CLAIM OR EQUITY INTEREST OR OTHER
               ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO
               ASSERT FOR OR ON BEHALF OF THE DEBTOR OR THE
               ESTATE, INCLUDING WITHOUT LIMITIATION THOSE IN ANY
               WAY RELATED TO THE CHAPTER 11 CASE OR THE PLAN;
               PROVIDED, HOWEVER, THAT THE FOREGOING RELEASE
               SHALL NOT PROHIBIT THE DEBTOR OR THE ESTATE FROM
               ASSERTING       ANY   AND    ALL    DEFENSES    AND
               COUNTERCLAIMS IN RESPECT OF ANY DISPUTED CLAIM
               ASSERTED BY ANY RELEASED PARTIES; PROVIDED
               FURTHER, THAT THE FOREGOING PROVISIONS OF THIS
               SECTION 9.3(a) SHALL HAVE NO EFFECT ON THE LIABILITY
               OF THE RELEASED PARTIES THAT RESULTS FROM ANY ACT
               OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
               HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
               MISCONDUCT. NOTWITHSTANDING THE FOREGOING, THE
               DEBTOR DOES NOT RELEASE ANY AVOIDANCE ACTIONS TO
               AVOID ANY PERFECTION OF ANY SECURITY INTERESTS IN
               AND/OR LIENS AGAINST ANY OF THE DEBTOR’S TANGILBE
               AND/OR INTANGIBLE PROPERTY GRANTED BY THE
               DEBTOR WHICH PERFECTION ALLEGEDLY OCCURRED
               WITHIN ONE YEAR OF THE PETITION DATE.

       17.     Based on the foregoing, as modified, the Court should overrule the Desmarais

Parties’ objection to the Debtor’s releases of the Released Parties.


                                                 11
     Case 8-20-71757-reg         Doc 200     Filed 09/08/20      Entered 09/08/20 23:52:46




       18.     Accordingly, based on the foregoing, the Proponents submit that the Objection

should be overruled in its entirety and the Plan should be confirmed.

       WHEREFORE, it is respectfully requested that, based on the foregoing, the Court enter

an Order overruling the Objection, confirming the Plan, and granting such other, further, and

different relief as to the Court seems just, proper and equitable.

Dated: East Meadow, New York
       September 8, 2020
                                       CERTILMAN BALIN ADLER & HYMAN, LLP
                                       Counsel to the Debtor and Debtor in Possession


                                       By:    /s/Robert D. Nosek _______________ __
                                              Richard J. McCord, Esq.
                                              Robert D. Nosek, Esq.
                                              90 Merrick Avenue
                                              East Meadow, New York 11554
                                              Phone: (516) 296-7000

Dated: Boston, Massachusetts
       September 8, 2020
                                       MURPHY & KING, P.C.
                                       Counsel to Auctus Fund, LLC


                                       By:    /s/William R. Moorman, Jr._________ __
                                              Harold B. Murphy, Esq.
                                              William R. Moorman, Jr., Esq.
                                              D. Ethan Jeffery, Esq.
                                              One Beacon Street
                                              Boston, MA 02108
                                              Phone: (617) 423-0400
                                              wmoorman@murphyking.com




                                                 12
